DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Specification
The disclosure is objected to because of the following informalities: behenyl erucate is misspelled as beheny erucate in paragraph 47.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The disclosure does not adequately describe the full scope of the non-polymeric non-water soluble high viscosity liquid carrier material (HVLCM) having a viscosity of at least 5,000 cP at 37°C that does not crystallize neat under ambient or physiological conditions that are embraced by the claims. The disclosure provides five classes of compounds that contain members that are HVLCMs that meet the viscosity and crystallization requirements (see paragraph 47). A few examples in these groups are provided. Sucrose acetate isobutyrate is a named example of an HVLCM of the invention, but it is not a member of any of the recited categories. In addition, the disclosure points to US PGPub No. 2004/0101557 as teaching additional compounds that are HVLCMs having a viscosity of at least 5,000 cP at 37°C that do not crystallize neat under ambient or physiological conditions. This reference by Gibson et al. states that HVLCMs having a viscosity of at least 5,000 cP at 37°C that do not crystallize neat under ambient or physiological conditions can be esters or mixed esters generated by reacting carboxylic acids with a polyol having from about 2 to about 20 hydroxy moieties, and which may include 1 to about 20 etherified polyols (see paragraph 52). “Particularly suitable carboxylic acids for forming the acid moiety of the ester of the HVLCM include carboxylic acids having one or more hydroxy groups, e.g., those obtained by ring opening alcoholysis of lactones, or cyclic carbonates or by the alcoholysis of carboxylic acid anhydrides. Amino acids are also suitable for forming esters with the polyol. In a particular embodiment, the ester or mixed ester contains an alcohol moiety having one or more terminal hydroxy moieties that have been esterified with one or more carboxylic acids obtained by alcoholysis of a carboxylic acid anhydride, such as a cyclic anhydride” (see paragraph 52). Gibson et al. then state that “[t]he alcohol moiety of the ester or mixed ester may be derived from a polyhydroxy alcohol having from about 2 to about 20 hydroxy groups, and as indicated above, may be formed by etherifying 1 to 20 polyol molecules. Suitable alcohol moieties include those derived by removing one or more hydrogen atoms from: monofunctional C1-C20 alcohols, difunctional C1-C20 alcohols, trifunctional alcohols, hydroxy-containing carboxylic acids, hydroxy-containing amino acids, phosphate-containing alcohols, tetrafunctional alcohols, sugar alcohols, monosaccharides, and disaccharides, sugar acids, and polyether polyols. More specifically, the alcohol moieties may include one or more of: dodecanol, hexanediol, more particularly, 1,6-hexanediol, glycerol, glycolic acid, lactic acid, hydroxybutyric acid, hydroxyvaleric acid, hydroxycaproic acid, serine, ATP, pentaerythritol, mannitol, sorbitol, glucose, fructose, sucrose, glucuronic acid, polyglycerol ethers containing from 1 to about 10 glycerol units, polyethylene glycols containing 1 to about 20 ethylene glycol units” (see paragraph 55). In addition, Gibson et al. detail that the HVLCM may be sucrose acetate isobutyrate (SAIB) or some other ester of a sugar alcohol moiety with one or more alkanoic acid moieties as well as detail moderately sized genuses of compounds with a defined core (see paragraphs 59-68).  There is a very large number of couplings of carboxylic acid and alcohols from the enumerated lists of Gibson et al. and no indication which pairings yield compounds with the required viscosity or crystallization properties. For example, SAIB can be generated from the reaction of isobutyrate anhydride and a sucrose alcohol. The reaction of isobutyrate anhydride and a monofunctional C2 alcohol, options in the carboxylic acid and alcohol groupings of Gibson et al., yields ethyl isobutyrate. However, this compound fails to meet the viscosity requirement for the HVLCM (see Material Data Safety Sheet ethyl isobutyrate). Thus pairing the named alcohols and carboxylic acids as esters does not necessarily yield a HVLCM having a viscosity of at least 5,000 cP at 37°C that does not crystallize neat under ambient or physiological conditions. There is no additional guidance in regard to functional groups or moieties in the esters that are necessary to yield the claimed viscosity and crystallization behavior. 
Neither Gibson et al. nor the instant disclosure detail any particular chemical structural features that are necessary for an ester to have the claimed viscosity of at least 5,000 cP at 37°C and that does not crystallize neat under ambient or physiological conditions to qualify as a HVLCM. Further, compounds beyond the groupings delineated by the disclosure could have the claimed viscosity of at least 5,000 cP at 37°C that do not crystallize neat under ambient or physiological conditions. There is no guidance provided about how to identify them beyond trial and error testing for viscosity and crystallization under physiological and ambient conditions. The claimed crystallization conditions themselves are diverse, given that ambient temperatures and humidity can vary as can pH and temperatures found in physiological settings (e.g. gut vs. blood). There is no discussion to guide selection of HVLCM that meet the functional limitations in the claims beyond the specifically named examples. Therefore the description of the HVLCMs having a viscosity of at least 5,000 cP at 37°C that do not crystallize neat under ambient or physiological conditions does not provide adequate structure-function correlation such that the identities of the compounds are predictable and the artisan of ordinary skill would have deemed the applicant to be fully in possession of the claim scope.

Enablement

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for claimed formulations where the disclosure names the particular HVLCM having a viscosity of at least 5,000 cP at 37°C that does not crystallize neat under ambient or physiological conditions, does not reasonably provide enablement for all the claimed formulations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The invention relates to a formulation comprising non-polymeric non-water soluble high viscosity liquid carrier material (HVLCM) having a viscosity of at least 5,000 cP at 37°C that does not crystallize neat under ambient or physiological conditions, a linear polymer comprising lactide repeat units wherein the linear polymer possesses a ratio R of lactide repeat units to total repeat units in the linear polymer such that about 0.55 ≤ R ≤ about 0.95, and one or more solvents that have a solvent capacity. The solvent capacity falls within different ranges depending on the value of R. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. 
	As noted in the rejection detailed above under the same statute, the identity of the HVLCM compounds having a viscosity of at least 5,000 cP at 37°C that do not crystallize neat under ambient or physiological conditions has not been adequately described such that their structures can be predicted beyond those enumerated by the disclosure and Gibson et al. to which the disclosure points. The instant disclosure provides no direct guidance beyond the named examples and five categories of compounds that may contain HVLCM compounds. Their direction to look to Gibson et al. for further guidance in selecting these compounds yields a few more examples. Gibson et al. also yields a very large collection of pairings of carboxylic acid and alcohol compounds they suggest to produce esters that could be HVLCM compounds with the require viscosity and crystallization properties. No guidance was provided by Gibson et al. pointing to which pairings should be conducted such that the required properties are obtained or any structural features of the compounds that correspond to the viscosity and crystallization properties.
Obtaining HVLCM compounds with the required viscosity and crystallization properties beyond those enumerated would be a trial and error exploration with little guidance as to the chemical structures or moieties that are necessary for the compound to have a viscosity of at least 5,000 cP at 37°C and that does not crystallize neat under ambient or physiological conditions. The crystallization conditions themselves are diverse, given that ambient temperatures and humidity can vary as can pH and temperatures found in physiological settings (e.g. gut vs. blood). Thus any potential compound would have to be assessed for viscosity and then tested under several conditions to assess crystallization with no way to predict which compounds will display the claimed behavior.
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed product could be made. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite a HVCLM having a viscosity of at least 5,000 cP at 37°C and that does not crystallize neat under ambient or physiological conditions. The ambient and physiological conditions are not defined. These claimed crystallization conditions are diverse, given that ambient temperatures and humidity can vary as can pH and temperatures found in physiological settings (e.g. gut vs. blood). It is unclear if an inability to crystalize under a single condition that could qualify as ambient or physiological is sufficient or if the compound must be unable to crystalize under all ambient and physiological conditions. Therefore the metes and bounds of the claims are unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibson et al. (US PGPub No. 2004/0101557 – see IDS) in view of Lambert et al. (WO 2005/120453 – see IDS) as evidenced by Qian et al. (US PGPub No. 2004/0091805 – see IDS), Koike et al. (US Patent No. 5,767,200 – see IDS), Garlotta et al. (Journal of Polymers and the Environment 2001 9(2):63-84 – see IDS), and Burke (“Solubility Parameters: Theory and Application” in The Book and Paper Group Annual vol. 3 1984 retrieved from cool.culturalheritage.org/coolaic/sg/bpg/annual/v03/bp03-04.html – see IDS).
Gibson et al. teach a liquid delivery vehicle for various biologically active substances (see abstract). The composition is composed of an HVLCM that has a viscosity of at least 5000 cP at 37⁰C and does not crystallize neat under ambient of physiological conditions and is present along with a solvent and the biologically active agent (see paragraph 18). The composition may also include additives that modify the release properties of the composition (see paragraph 102). One particular variety is biodegradable polymers such as poly(DL-lactic acid), poly(L-lactic acid), poly(glycolic acid) and their copolymers (see paragraphs 108-109). Gibson et al further teach that these polymers precipitate or coagulate at the surface of the composition as the solvent diffuse away after administration (see paragraph 110). This implies that the polymer is dissolved in the vehicle. An example is provided that contains a biologically active substance, where sucrose acetate isobutyrate (SAIB) is present as the HVLCM with benzyl benzoate as the solvent at 70.3 wt% and 24.7 wt%, respectively (see example Q and paragraph 59; instant claims 1 and 4-5). Additionally, poly(DL-lactic acid) (also known as poly(DL-lactide)) is present at 5 wt% (see instant claims 1 and 9. The term “about” is not defined by the instant specification. Therefore this polymer meets the limitations of a lactide polymer with a ratio of about 0.95 lactide units to total repeat units. Amongst the biologically active substances envisioned for inclusion are antipsychotics that include risperidone, an atypical antipsychotic according to the instant specification, as one of three named varieties (see paragraph 95 and claim 96, instant paragraph 89; instant claims 6 and 7). The linearity of the polymer is not detailed nor is its molecular weight. In addition, the solvent capacity as instantly defined is not discussed.
Lambert et al. teach a liquid depot for the delivery of drugs (see page 1 first paragraph). The composition includes a biodegradable polymer and a liquid carrier (see page 2 fourth paragraph and items i-v). The polymer is preferably a linear or branched polyester prepared from lactic acid and/or glycolic acid, where the linear polymer has an envisioned weight average molecular weight of 10,000 Da (see page 4 second-third full paragraphs). The liquid carrier is exemplified as the majority of the composition, where all the linear polyester polymers employed in these examples have a weight average molecular weight of 12,000 Da or less (see example 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select a linear poly(DL-lactide) for the poly(DL-lactide) employed in the example of Gibson et al. This choice would have been obvious because it is one of two options for the polymer architectures and is a preferred option for this particular variety of polymer when employed as an additive in a liquid drug depot as taught by Lambert et al. It additionally would have been obvious to employ a 10,000 Da weight average molecular weight for the polymer because it is explicitly envisioned by Lambert et al. for such a polymer in this role. Given the teachings by Gibson et al. to include any envisioned biologically active substance in their delivery vehicle, it would have been obvious to include risperidone, an atypical antipsychotic drug because it is a named variety.
Solubility of a material can be described by the Hildebrand solubility parameter (see Qian et al. paragraph 42). The degree of solubility of a material in a liquid carrier is predicted by the absolute difference in their Hildebrand solubility parameters where a difference of about 1.5 MPa1/2 or less constitutes a fully soluble mixture, a difference between about 1.5 and about 3 MPa1/2 constitutes a weakly solvating mixture and beyond about 3 MPa1/2 constitutes a mixture that will tend to phase separate (see paragraph 43).  The Hildebrand solubility parameters for solvents exemplified by the solvent capacity demonstration in example 7 of the instant specification are as follows: benzyl alcohol 23.8 MPa1/2, dimethyl sulfoxide (DMSO) 26.7 MPa1/2, and N-methyl pyrrolidone (NMP) 22.9 MPa1/2 (see Burke Table 3; specification example 7). The specification example shows that benzyl alcohol and NMP have solubilizing capabilities that are quite similar, where that of benzyl alcohol is slightly less than NMP (see example 7). Given the similarity in their solubility parameters (a 0.9 MPa1/2 difference), this outcome is expected. Further, the NMP is required at a 3% lower weight to dissolve a given amount of SAIB and lactic acid polymer than benzyl alcohol. In the same fashion, the solubility parameters of NMP and DMSO differ by more than 3 MPa1/2, thus it is unsurprising that the DMSO solubilizing ability is quite different than that of the NMP. The NMP is required at a 40% lower weight to dissolve a given amount of SAIB and lactic acid polymer than DMSO. Benzyl benzoate has a solubility parameter of 21.3 MPa1/2 (0.7 (cal/cm3)1/2) which is 1.6 MPa1/2 different than NMP (see Koike et al. table 2). This difference is much closer to that between NMP and benzyl alcohol than to the difference between NMP and DMSO, so one would expect a solubilization ability that is closer to that of benzyl alcohol. Notably, the solubility parameter from DMSO to benzyl alcohol to NMP decreases and the solubilization ability of the solvents increases, suggesting that the solubility parameter of the SAIB and lactide polymer of instant example 7 is lower than that of NMP (e.g. changing from a solvent with a solubility parameter of 26.7 MPa1/2 to 23.8 MPa1/2 to 22.9 MPa1/2 produces an increasing ability to solubilize the solutes and a decreasing amount of solvent that is necessary). Given the solubility parameter of benzyl benzoate, it would have similar if not a slightly better solubilization ability than NMP. Gibson et al. states that the SAIB and benzyl benzoate of example Q is a solution that also includes 5 wt% poly(DL-lactide). Poly(DL-lactide) has a solubility parameter of approximately 20.5 MPa1/2 (approximately 10 cal/cm3)1/2), thus benzyl benzoate would be expected to dissolve this polymer as well (Garlotta et al. page 79 first column third full paragraph and table XXI). For 100g of the Gibson et al. example Q preparation, 70.3 g of SAIB and 5 g of poly(DL-lactide) are present along with 24.7 g of benzyl benzoate. Per the instant description of determining solvent capacity, replacing the benzyl benzoate with NMP such that the same amount of SAIB and poly(DL-lactide) are dissolved would be expected to require about 24.7 g or a bit more, given the solubility parameters of NMP and benzyl benzoate. Thus, absent evidence to the contrary, the modified composition of Gibson et al. with a 10,000 Da poly(DL-lactide) would have a solvent capacity between about 24.7% which meets the limitation of instant claims 1-3 given that the term “about” is not defined by the instant specification. Further, according to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus the lack of a teaching of solvent capacity by the prior art does not in and of itself indicate patentability. Therefore claims 1-7 and 9 are obvious over Gibson et al. in view of Lambert et al. as evidenced by Qian et al., Koike et al., Garlotta et al., and Burke.

Claims 1-5, 8-15, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tipton et al. (US Patent No. 5,747,058 – see IDS) in view of Struijker-Boudier et al. (US PGPub No. 2003/0009145 – see IDS), Lee et al. (European Journal of Pharmaceutical Science 2006 29:435-441), Ahlheim et al.  (WO 2005/046645 – see IDS), Zhou et al. (Journal of Applied Polymer Science 2004 91:1848-1856 – see IDS), Freiss et al. (Pharmaceutical Development and Technology 2002 7(2):235-248), and Lambert et al. (Journal of Controlled Release 33 (1995) 189-195 – henceforth Lambert B).
Tipton et al. teach various liquid compositions for the delivery of a wide array of biologically active substances (see abstract). The actives to be delivered include antiviral compounds and anti-psychotics (see column 7 lines 32, 40 and claims 42 and 76; instant claims 5-6 and 15-16). The composition preferably includes the liquid material, SAIB and also includes a solvent in which the SAIB is soluble as well as an additive (see column 2 lines 40-46, column 5 lines 64-66, and claims 1, 4, 11, and 14). The solvent is envisioned at 10 to 50 wt% in the total composition and N-methyl pyrrolidone is listed amongst these solvents (see claims 6-7; instant claim 1-3 and 11-13). The additive is taught to influence the release kinetics of the compositions and poly(lactide-co-glycolide) (PLGA) is an envisioned and claimed variety (see column 8 lines 53-59, column 9 lines 7-14,  and claim 51; instant claims 8 and 18). The additive is present at 1-20 wt% based on the total composition (see claim 10). Exemplified proportions of the additive include 5, 10, and 15 wt% of the total composition (see table 14). The biologically active agent need not be dissolved in the liquid composition (see column 8 lines 50-51). An example is provided where 47.5 wt% SAIB is included with 47.5 wt% N-methyl pyrrolidone (NMP) and 5 wt% drug (see table 5;instant claim 15).  The architecture and molecular weight of the PLGA is not detailed nor is an explicit example provided with drug, PLGA, NMP, and SAIB.
Struijker-Boudier et al. teach SAIB based liquid delivery vehicles that embrace those of Tipton et al. (see paragraph 134). They further demonstrate the impact on release kinetics that the inclusion of PLGA imparts on such vehicles. Here, the addition of PLGA slows the rate of release of the contained biologically active agent (see table following paragraph 140). The addition of the PLGA was accommodated by reducing the proportion of solvent.
Lee et al. teach the use of SAIB in combination with PLGA for drug delivery (see abstract). The PLGA employed has a 50:50 ratio of lactide to glycolide, number average molecular weight of 9300 Da, and is sold under the name RG 502H (see page 436 first column last paragraph). Ahlheim et al. teach that these polymers are linear and have a polydispersity between 1.2 and 2 (see page 7 first full paragraph). Such a polydispersity range corresponds to a weight average molecular weight that ranges from 11,160 to 18,600 Da. In addition, Freiss et al. teach an RG 502H PLGA employed for drug delivery that had a weight average molecular weight of 13,500 Da (see abstract and table I).
Zhou et al. teach linear PLGA for drug delivery (see abstract and page 1849 reaction scheme). The PLGA is prepared with various lactide to glycolide ratios, where the lactide is at least half of the monomers (see table I). In addition, the number average molecular weight ranges from 8630 to 13,210 Da while the weight average molecular weight ranges from 14,000 to 17,000 Da (see table I).
Lambert B teach that 50:50 PLGA has a solubility in NMP of about 250 mg/ml (see page 189 second column last partial paragraph-page 190 second column first partial paragraph, table 1, and  figure 1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare an embodiment of Tipton et al. where SAIB is included with NMP and PLGA. More specifically, modification of the example where 47.5 wt% SAIB is included with 47.5 wt% NMP and 5 wt% drug would have been obvious because it is exemplified. The suggested combination with PLGA would have been obvious because NMP is taught to solubilize SAIB, PLGA is named as an additive for the composition, and PLGA is soluble in NMP according to Lambert B. Also, the addition of PLGA is taught by Struijker-Boudier et al. to permit the artisan to slow the rate of drug release as a result effective variable. Moreover, the 50:50 PLGA of Lee et al. was known to be coupled with SAIB for drug delivery and would have been obvious to choose as the PLGA for this reason. This polymer is linear, has an R of about 0.55, and has a weight average molecular weight or less than or equal to about 15,000 as detailed by Ahlheim et al., Freiss et al., and Zhou et al.  (see instant claims 1 and 11). Inclusion of the PLGA at 5, 10, or 15 wt% such that the NMP proportion is adjusted downward would have been obvious since these are exemplified proportions for the additive of Tipton et al. This would correspond to compositions with 47.5 wt% SAIB, 37.5 wt% NMP, and 10% PLGA as well as 47.5 wt% SAIB, 32.5 wt% NMP, and 15 wt% PLGA. Since solvent capacity is based upon NMP volume, these compositions have solvent capacities of 37.5 wt% and 32.5 wt%, respectively (see instant claims 1-3, 9-13, and 19-20). The presence of PLGA is a result effective variable, thus the optimization of its proportion within the range of 1 to 20 wt% would have been routine and overlaps the instantly claimed range, thereby rendering it obvious (see MPEP 2144.05; instant claims 9-10 and 19-20). Therefore claims 1-5, 8-15, and 18-20 are obvious over Tipton et al. in view of Struijker-Boudier et al., Lee et al., Ahlheim et al.,  Zhou et al., Freiss et al., and Lambert B.

Claims 6-7 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tipton et al. in view of Struijker-Boudier et al., Lee et al., Ahlheim et al.,  Zhou et al., Freiss et al., and Lambert B as applied to claims 1-5, 8-15, and 18-20 are above, and further in view of Gibson et al. 
Tipton et al. in view of Struijker-Boudier et al., Lee et al., Ahlheim et al.,  Zhou et al., Freiss et al., and Lambert B render obvious the limitations of instant claims 5 and 15. While Tipton et al. teach the selection of antipsychotic compounds as their included drug, an atypical antipsychotic drug is not explicitly named.
	Gibson et al. teach SAIB based liquid drug delivery vehicles much like those of Tipton et al. (see abstract, paragraphs 17 and 59). Amongst the drugs envisioned for inclusion are antipsychotics that include risperidone, an atypical antipsychotic according to the instant specification, as one of three named varieties (see paragraph 95 and claim 96, instant paragraph 89).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to select risperidone as an antipsychotic drug to include in the composition of Tipton et al. in view of Struijker-Boudier et al., Lee et al., Ahlheim et al.,  Zhou et al., Freiss et al., and Lambert B. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 6-7 and 16-17 are obvious over Tipton et al. in view of Struijker-Boudier et al., Lee et al., Ahlheim et al.,  Zhou et al., Freiss et al., Lambert B, and Gibson et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-15 of U.S. Patent No. 11,285,217 in view of Lambert et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a formulation composed of biologically active agent, 10 to 50 wt% NMP, SAIB, and a 1 to 30 wt% polylactide copolymer with a ratio of lactide repeat units to total repeat units that is between 0.6 and 0.95 and has a weight average molecular weight of 4000 to 30,000 Da.  The solvent is the same as that employed as the basis of the solvent capacity determination, thus it necessarily has a solvent capacity equal to its proportion in the composition. The ranges for the polylactide copolymer and solvent overlap with those instantly claimed thereby rendering the instant ranges obvious (see MPEP 2144.05 The polylactide copolymer is specified as a copolymer with glycolide, but its linearity is not detailed.
Lambert et al. teach a liquid depot for the delivery of drugs (see page 1 first paragraph). The composition includes a biodegradable polymer and a liquid carrier (see page 2 fourth paragraph and items i-v). The polymer is preferably a linear or branched polyester prepared from lactic acid and/or glycolic acid, where the linear polymer has an envisioned weight average molecular weight of 10,000 Da (see page 4 second-third full paragraphs). The liquid carrier is exemplified as the majority of the composition, where all the linear polyester polymers employed in these examples have a weight average molecular weight of 12,000 Da or less (see example 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select a linear version of the copolymer of lactide and glycolide employed in the composition of the patented claims. This choice would have been obvious because it is one of two options for the polymer architectures and is a preferred option for this particular variety of polymer when employed as an additive in a liquid drug depot as taught by Lambert et al. Therefore claims 1-5, 8-15, and 18-20 are obvious over claims 1-9 and 11-15 of U.S. Patent No. 11,285,217 in view of Lambert et al.

Claims 6-7 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-15 of U.S. Patent No. 11,285,217 in view of Lambert et al. as applied to claims 1-5, 8-15, and 18-20 above, and further in view of Harper et al. (US PGPub No. 2005/0240166).
Claims 1-9 and 11-15 of U.S. Patent No. 11,285,217 in view of Lambert et al. render obvious the limitations of instant claims 1 and 11. The patented claims detail an intent for subcutaneous administration, where drug is released over several weeks, rendering the composition a subcutaneous drug depot. Risperidone is not explicitly recited as the drug.
Harper et al. teach the administration of risperidone from a subcutaneous pump depot so as to provide extended delivery (see paragraph 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select risperidone as the drug to include in the composition of the modified patented claims because Harper et al. teach of the desire to administer it subcutaneously as is intended for the composition of the patented claims. Therefore claims 6-7 and 16-17 are obvious over claims 1-9 and 11-15 of U.S. Patent No. 11,285,217 in view of Lambert et al. and Harper et al.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,028,957. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a formulation composed of a solvent, SAIB, and 10-45 wt% a linear polylactide polyglycolide copolymer with a ratio of lactide repeat units to total repeat units that is between about 0.55 and about 0.95 and has a weight average molecular weight of 15,000 Da or less.  The range of proportions for the linear polylactide polyglycolide copolymer overlap with those instantly claimed, thereby rendering the instant ranges obvious (see MPEP 2144.05).  The solvent has a solvent capacity with the same stipulations as the instant claims or is within the scope of the instant claims. Risperidone is recited as a biologically active substance in the composition. Therefore claims 1-20 are non-obvious over claims 1-27 of U.S. Patent No. 10,028,957.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, 15, and 18 of U.S. Patent No. 9,572,812 in view of Lambert et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a formulation composed of risperidone (atypical antipsychotic), 10 to 40 wt% NMP, SAIB, and a 5 to 30 wt% polylactide copolymer with a ratio of lactide repeat units to total repeat units that is between 0.6 and 0.95 and has a weight average molecular weight of 4000 to 15,000 Da.  The solvent is the same as that employed as the basis of the solvent capacity determination, thus it necessarily has a solvent capacity equal to its proportion in the composition. The ranges for the polylactide copolymer and solvent overlap with those instantly claimed thereby rendering the instant ranges obvious (see MPEP 2144.05 The polylactide copolymer is specified as a copolymer with glycolide, but its linearity is not detailed.
Lambert et al. teach a liquid depot for the delivery of drugs (see page 1 first paragraph). The composition includes a biodegradable polymer and a liquid carrier (see page 2 fourth paragraph and items i-v). The polymer is preferably a linear or branched polyester prepared from lactic acid and/or glycolic acid, where the linear polymer has an envisioned weight average molecular weight of 10,000 Da (see page 4 second-third full paragraphs). The liquid carrier is exemplified as the majority of the composition, where all the linear polyester polymers employed in these examples have a weight average molecular weight of 12,000 Da or less (see example 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select a linear version of the copolymer of lactide and glycolide employed in the composition of the patented claims. This choice would have been obvious because it is one of two options for the polymer architectures and is a preferred option for this particular variety of polymer when employed as an additive in a liquid drug depot as taught by Lambert et al. Therefore claims 1-20 are obvious over claims 1-9, 12, 15, and 18 of U.S. Patent No. 9,572,812 in view of Lambert et al.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,737,605 in view of Lambert et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a formulation composed of 10 to 50 wt% NMP, SAIB, and 1 to 30 wt% of a polylactide copolymer with a ratio of lactide repeat units to total repeat units that is between 0.6 and 0.95 and has a weight average molecular weight of 4000 to 30,000 Da.  The solvent is the same as that employed as the basis of the solvent capacity determination, thus it necessarily has a solvent capacity equal to its proportion in the composition. The ranges of proportions and monomer ratios meet or overlap with those instantly claimed thereby rendering the instant ranges obvious (see MPEP 2144.05). Risperidone is recited as a drug in the composition. The polylactide copolymer is specified as a copolymer with glycolide, but its linearity is not detailed.
Lambert et al. teach a liquid depot for the delivery of drugs (see page 1 first paragraph). The composition includes a biodegradable polymer and a liquid carrier (see page 2 fourth paragraph and items i-v). The polymer is preferably a linear or branched polyester prepared from lactic acid and/or glycolic acid, where the linear polymer has an envisioned weight average molecular weight of 10,000 Da (see page 4 second-third full paragraphs). The liquid carrier is exemplified as the majority of the composition, where all the linear polyester polymers employed in these examples have a weight average molecular weight of 12,000 Da or less (see example 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select a linear version of the copolymer of lactide and glycolide employed in the composition of the patented claims. This choice would have been obvious because it is one of two options for the polymer architectures and is a preferred option for this particular variety of polymer when employed as an additive in a liquid drug depot as taught by Lambert et al. Therefore claims 1-20 are obvious over claims 1-9, 12, 15, and 18 of U.S. Patent No. 9,572,812 in view of Lambert et al.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,226,532 in view of Lambert et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a formulation composed of a biologically active agent, NMP, an HVLCM, and 1 to 30 wt% of a polylactide copolymer with a ratio of lactide repeat units to total repeat units that is between 0.4 and 1. These ranges overlap with those instantly claimed, thereby rendering them obvious (see MPEP 2144.05). The claims also recite this polymer to have a weight average molecular weight of 1000 to 30,000 Da which overlaps with that instantly claimed, thereby rendering it obvious (see MPEP 2144.05).  A proportion of the solvent detailed as 10 to 50 wt% is also claimed. The solvent is the same as that employed as the basis of the solvent capacity determination, thus it necessarily has a solvent capacity equal to its proportion in the composition. The HVCLM is recited to be SAIB while the biologically active agent is recited to be risperidone, an atypical antipsychotic. The polylactide copolymer is specified as a copolymer with glycolide, but its linearity is not detailed.
Lambert et al. teach a liquid depot for the delivery of drugs (see page 1 first paragraph). The composition includes a biodegradable polymer and a liquid carrier (see page 2 fourth paragraph and items i-v). The polymer is preferably a linear or branched polyester prepared from lactic acid and/or glycolic acid, where the linear polymer has an envisioned weight average molecular weight of 10,000 Da (see page 4 second-third full paragraphs). The liquid carrier is exemplified as the majority of the composition, where all the linear polyester polymers employed in these examples have a weight average molecular weight of 12,000 Da or less (see example 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select a linear version of the copolymer of lactide and glycolide employed in the composition of the patented claims. This choice would have been obvious because it is one of two options for the polymer architectures and is a preferred option for this particular variety of polymer when employed as an additive in a liquid drug depot as taught by Lambert et al. It additionally would have been obvious to employ the proportion of NMP that is envisioned and recited for the solvent across the scope of embodiments in the patented claims. The combination of lactide monomer ratio and solvent proportion overlaps with that instantly claimed, thereby rendering the solvent capacity obvious (see MPEP 2144.05). Therefore claims 1-20 are obvious over 1-20 of U.S. Patent No. 10,226,532 in view of Lambert et al.

Claims 1-20 are is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,737,605 in view of Lambert et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a formulation composed of a solvent, an HVLCM, and a lactide based polymer. NMP is recited as one of a small number of solvents.  A  weight average molecular weight of 1000 to 30,000 Da and/or the lactide based polymer as a copolymer with glycolide and a ratio of lactide repeat units to total repeat units that is between 0.6 and 0.95 is also recited. This molecular weight overlaps with that instantly claimed, thereby rendering it obvious (see MPEP 2144.05).  A proportion for the solvent detailed as 10 to 50 wt% is also claimed as a range of 5 to 30 wt% for the lactide based polymer. The solvent is the same as that employed as the basis of the solvent capacity determination, thus it necessarily has a solvent capacity equal to its proportion in the composition. The solvent capacity ranges and the lactide polymer proportions ranges overlap with those instantly recited, thereby rendering them obvious (see MPEP 2144.05). SAIB is recited as the HVCLM and risperidone is recited as a component in the formulation as well. The linearity or the lactide polymer is not detailed.
Lambert et al. teach a liquid depot for the delivery of drugs (see page 1 first paragraph). The composition includes a biodegradable polymer and a liquid carrier (see page 2 fourth paragraph and items i-v). The polymer is preferably a linear or branched polyester prepared from lactic acid and/or glycolic acid, where the linear polymer has an envisioned weight average molecular weight of 10,000 Da (see page 4 second-third full paragraphs). The liquid carrier is exemplified as the majority of the composition, where all the linear polyester polymers employed in these examples have a weight average molecular weight of 12,000 Da or less (see example 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select a linear version of the copolymer of lactide and glycolide employed in the composition of the patented claims. This choice would have been obvious because it is one of two options for the polymer architectures and is a preferred option for this particular variety of polymer when employed as an additive in a liquid drug depot as taught by Lambert et al. It additionally would have been obvious to employ the proportion of NMP that is recited for the solvent across the scope of embodiments in the patented claims along with the recited lactide based polymer composition choices. The combination of lactide monomer ratio and solvent proportion overlaps with that instantly claimed, thereby rendering the solvent capacity obvious (see MPEP 2144.05). Therefore claims 1-20 are obvious over claims 1-23 of U.S. Patent No. 9,737,605 in view of Lambert et al.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8, 13-15, 22, and 52 of U.S. Patent No. 7,833,543 in view of Lee et al., Ahlheim et al., Freiss et al., Zhou et al., and Lambert B. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a formulation composed of a compound to be delivered, a solvent, SAIB, and an additive. NMP is recited as one of a small number of solvents and degradable polymers are listed as the additive.  A proportion of the solvent detailed as 10 to 50 wt% is also claimed. The solvent is the same as that employed as the basis of the solvent capacity determination, thus it necessarily has a solvent capacity equal to its proportion in the composition. The ranges of proportions for the solvent overlap with the solvent capacity percentages that are instantly claimed, thereby rendering the claimed ranges obvious (see MPEP 2144.05). The compound to be delivered is recited to be risperidone, an atypical antipsychotic. The additive is recited at abou1 to 20 wt% in the composition and also cited to be PLGA. A linear additive biodegradable polymer is not recited.
Lee et al. teach the use of SAIB in combination with PLGA for drug delivery (see abstract). The PLGA employed has a 50:50 ratio of lactide to glycolide, number average molecular weight of 9300 Da, and is sold under the name RG 502H (see page 436 first column last paragraph). Ahlheim et al. teach that these polymers are linear and have a polydispersity between 1.2 and 2 (see page 7 first full paragraph). Such a polydispersity range corresponds to a weight average molecular weight that ranges from 11,160 to 18,600 Da. In addition, Freiss et al. teach an RG 502H PLGA employed for drug delivery that had a weight average molecular weight of 13,500 Da (see abstract and table I).
Zhou et al. teach linear PLGA for drug delivery (see abstract and page 1849 reaction scheme). The PLGA is prepared with various lactide to glycolide ratios, where the lactide is at least half of the monomers (see table I). In addition, the number average molecular weight ranges from 8630 to 13,210 Da while the weight average molecular weight ranges from 14,000 to 17,000 Da (see table I).
Lambert B teach that 50:50 PLGA has a solubility in NMP of about 250 mg/ml (see page 189 second column last partial paragraph-page 190 second column first partial paragraph, table 1, and  figure 1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to select the 50:50 PLGA of Lee et al. for the additive polymer. This choice would have been obvious because Lee et al. teach that it was known to be coupled with SAIB for drug delivery and would have been obvious to choose as the additive for this reason. This polymer is linear, has an R of about 0.55, and has a weight average molecular weight or less than or equal to about 15,000 as detailed by Ahlheim et al., Freiss et al., and Zhou et al. The presence of PLGA at a proportion recited for the additive would follow and yields a range that overlaps that those instantly claimed, thereby rendering them obvious (see MPEP 2144.05). The PLGA would have been expected to be solubilized I the preparation given its solubility in NMP as detailed by Lambert B. The inclusion of risperidone as a named active to be delivered would them follow. Therefore claims 1-20 are obvious over claims 4-8, 13-15, 22, and 52 of U.S. Patent No. 7,833,543 in view of Lee et al., Ahlheim et al., Freiss et al., and Zhou et al., and Lambert B. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615